SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1267
CA 15-00380
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


ADAM GIACOMETTI, PLAINTIFF-RESPONDENT-APPELLANT,

                    V                                            ORDER

JACOB B. FARRELL, COUNTY OF ERIE, TIMOTHY B.
HOWARD, IN HIS CAPACITY AS ERIE COUNTY SHERIFF,
DEPUTY THOMAS WAS, BUFFALO BILLS INC.,
DEFENDANTS-RESPONDENTS-RESPONDENTS,
ET AL., DEFENDANTS.
(ACTION NO. 1.)
------------------------------------------------
COUNTY OF ERIE AND BUFFALO BILLS INC.,
THIRD-PARTY PLAINTIFFS,

                    V

CONTEMPORARY SERVICES CORPORATION AND EXECUTIVE
SECURITY MANAGEMENT, INC. DOING BUSINESS AS THE
APEX GROUP, THIRD-PARTY DEFENDANTS.
------------------------------------------------
ADAM GIACOMETTI, PLAINTIFF-RESPONDENT-APPELLANT,

                    V

CONTEMPORARY SERVICES CORPORATION, DEFENDANT,
AND EXECUTIVE SECURITY MANAGEMENT, INC. DOING
BUSINESS AS THE APEX GROUP,
DEFENDANT-APPELLANT-RESPONDENT.
(ACTION NO. 2.)
(APPEAL NO. 1.)


BARCLAY DAMON LLP, BUFFALO (VINCENT G. SACCOMANDO OF COUNSEL), FOR
DEFENDANT-APPELLANT-RESPONDENT.

SMITH, MINER, O’SHEA & SMITH, LLP, BUFFALO (CARRIE L. SMITH OF
COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT.

GOLDBERG SEGALLA LLP, BUFFALO (TROY S. FLASCHER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS-RESPONDENTS COUNTY OF ERIE AND BUFFALO BILLS
INC.


     Appeal and cross appeal from an order of the Supreme Court, Erie
County (Patrick H. NeMoyer, J.), entered June 30, 2014. The order,
among other things, granted the motion of defendants County of Erie
                                 -2-                          1267
                                                         CA 15-00380

and Buffalo Bills Inc. for summary judgment dismissing the complaint
and cross claims against them and denied in part the cross motion of
defendant Executive Security Management, Inc. doing business as The
Apex Group, for summary judgment.

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs (see Loafin’ Tree Rest. v Pardi
[appeal No. 1], 162 AD2d 985).




Entered:   November 20, 2015                    Frances E. Cafarell
                                                Clerk of the Court